COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Tan Duc USA v. Jimmy Tran

Appellate case number:    01-14-00539-CV

Trial court case number: 2010-48243

Trial court:              309th District Court of Harris County

       Motions for extension of time to file notice of appeal have been filed by appellants Tan
Duc Construction Company and Hoang-Yen Thi Dang. The motions are GRANTED, and the
deadline to file a notice of appeal is extended to July 4, 2014. The notices of appeal filed by Tan
Duc Construction and Dang on July 1, 2014 are deemed timely filed.
        Pursuant to TEX. R. APP. P. 26.1(d), Jimmy Tran had 14 days from July 1, 2014 to file his
notice of appeal. Tran filed his notice of appeal on July 14, 2014, which was timely. Therefore,
Appellee’s Conditional Motion for Leave to File Notice of Appeal filed on July 14, 2014 is
DISMISSED AS MOOT.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually      Acting for the Court


Date: July 29, 2014